DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0000237 A1 to Krause Jr. et al. (Krause) in view of US 6,599,599 to Buckwater et al.

Regarding claim 1, Krause discloses a method of securing a roofing membrane onto a roof (Fig.18), comprising: placing a roll of rolled up roofing membrane assembly (116, 150, 136; Paragraph [0172]) onto a roof (112) having a roofing substrate (114) covered with a hook layer (124/126), the roll of roofing membrane assembly comprising: a roofing membrane (116), a loop layer (136) attached to the underside of the roofing membrane, and a release layer (150) positioned against the underside of the loop layer; unrolling the roll of rolled up roofing membrane assembly on top of the hook layer (Paragraphs [0172] and [0173]; Fig.18).
Krause discloses laying or unrolling the membrane assembly onto the substrate and sequentially removing the release layer to secure areas of the membrane to the hook fasteners of the substrate (Paragraphs [0172] – [0173]).
Although Krause discloses providing abutting sections of release liners, removing portions of the release layer sequentially or providing release layers to the areas while unrolling, Krause does not specifically disclose the folding of the membrane to remove the liner, and then unfolding of the membrane to partially secure the membrane to the substrate, and then repeating the process for a second section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have unrolled the membrane on the substrate and partially folded the membrane to remove sections of release liner so to ensure the membrane is 
It is typical to have a release liner with a light adhesive, but Krause is silent on the idea of providing the release liner with a light adhesive.
Buckwater et al. disclose providing a release liner (120, Fig.5) having a light adhesive (Column 14, lines 31-47) and protecting a loop layer (130) of a mechanical fastener.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the release layer of Krause with a light adhesive as taught by Buckwater et al. so to ensure the release liner stays in contact with the loop layer of the membrane, thereby providing protection to the loop layer while also providing easy removal of the liner without damaging the loop layer.
Regarding claim 2, Krause discloses further comprising: applying pressure with a mechanical roller on top of the roofing membrane assembly, thereby securing the loop 
Regarding claim 3, Buckwater et al. disclose wherein removing the lightly adhesive release layer comprises manually pulling off the lightly adhesive release layer without damaging the loop layer on the roofing membrane (Column 14, lines 31-47).  
Regarding claim 6, Krause discloses wherein the roofing membrane is made of EPDM, TPO, PVC or waterproofing material (Paragraphs [0170] and ([0116]).  
Regarding claim 7, Buckwater et al. disclose wherein the release layer is paper with an adhesive coating (TESA light duty tapes are paper backed).  
Regarding claim 8, Krause in view of Buckwater do not disclose wherein only a portion of the surface of the lightly adhesive release layer has adhesive applied thereto.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided adhesives in the areas of the liner so to enable the liner to stay in tact on the loop material while allowing the border of the liner to remain free of adhesives, thereby enabling a user to easily grab the liner when removing the liner from the membrane.
Regarding claim 9, Krause discloses wherein the first and second portions of the release layer are adjacent and abutting but does not disclose wherein the first and second portions have overlapping edges.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have overlapped the liners of the adjacent portions so to ensure that the loop material remains covered where the liners abut one another. If one 
Regarding claim 10, Krause discloses wherein the first portion of the roofing membrane assembly is secured onto the hook layer before the second portion of the lightly adhesive release layer has been removed (Paragraph [0173]).  
Regarding claim 11, Krause discloses a method of securing a roofing membrane onto a roof (Fig.18), comprising: placing a roll of rolled up roofing membrane assembly (116, 150, 136; Paragraph [0172]) onto a roof (112) having a roofing substrate (114) covered with a hook layer (124/126), the roll of roofing membrane assembly comprising: a roofing membrane (116), a loop layer (136) attached to the underside of the roofing membrane, and a release layer (150) positioned against the underside of the loop layer; unrolling the roll of rolled up roofing membrane assembly on top of the hook layer (Paragraphs [0172] and [0173]; Fig.18); and removing the release layer (Paragraphs [0172] and [0173]; Fig.18), thereby placing the loop layer down onto the hook layer to thereby secure the roof member assembly onto the hook layer on the roofing substrate (Paragraphs [0172] and [0173]; Fig.18). 
It is typical to have a release liner with a light adhesive, but Krause is silent on the idea of providing the release liner with a light adhesive.
Buckwater et al. disclose providing a release liner (120, Fig.5) having a light adhesive (Column 14, lines 31-47) and protecting a loop layer (130) of a mechanical fastener.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the release layer of Krause with a light 
Regarding claim 12, Krause discloses further comprising: sliding the unrolled roof membrane assembly into a desired position using the release layer as a slip sheet (Paragraph [0170]).  
Regarding claim 13, Krause discloses further comprising: applying pressure with a mechanical roller on top of the roofing membrane assembly, thereby securing the loop layer on the roofing membrane to the hook layer on the roofing substrate (Paragraph [0173] and [0176]).  
Regarding claim 14, Krause discloses further comprising: removing the release layer while unrolling the roll of rolled up roof member assembly on top of the hook layer (Paragraphs [0173] - [0176]).
Regarding claim 15, Krause discloses further comprising: removing the release layer while securing the loop layer on the roofing membrane to the hook layer on the roofing substrate (Paragraphs [0173] - [0176]).  
Regarding claim 16, Krause discloses further comprising: 11CARLIP-1243356 placing the roof member assembly flat on top of the hook layer prior to removing the lightly adhesive release layer (Paragraphs [0173] - [0176]).  
Regarding claim 17, Although Krause discloses providing abutting sections of release liners, removing portions of the release layer sequentially or providing release layers to the areas while unrolling, Krause does not specifically disclose the folding of the membrane to remove the liner, and then unfolding of the membrane to partially 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have unrolled the membrane on the substrate and partially folded the membrane to remove sections of release liner so to ensure the membrane is aligned and laid in the proper areas on the substrate while preventing the membrane from engaging the fasteners in an unwanted area. Also moving a membrane which is folded upon itself is easier than moving and aligning a membrane that is laid entirely flat. When working with large areas, the membrane will secure itself into position if the entire release liner is removed during a single process. Further, in order to access the release line, a portion of the membrane will in fact have to be lifted and folded back to begin the removal process. The idea of folding a large material; upon itself for installation is well known in the art, specifically known when laying carpeting, vinyl flooring, etc. The general idea is the same process of securing an adhesive bandage without allowing the bandage to adhere to itself or other portion of the body.
Regarding claim 19, Krause discloses wherein removing the release layer comprises removing a first portion of the release layer and then removing a second portion of the release layer, wherein the first and second portions are positioned side-by-side (Paragraph [0173]).  
Regarding claim 20, Krause discloses wherein a portion of the roofing membrane assembly is secured onto the hook layer thereby securing the roofing membrane onto the roof before the entire release layer has been removed (Paragraphs [0172] and [0173]).
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0000237 A1 to Krause Jr. et al. (Krause) in view of US 6,599,599 to Buckwater et al. in view of US 2002/0172834 to Rivett et al.

Regarding claims 4 and 18, Krause in view of Buckwater disclose a release liner that is able to be peeled away from the membrane without causing damage to the loop fasteners, but do not specifically disclose wherein the lightly adhesive release layer has a peel adhesion between 0.02 and 0.05 lbf/in.  
Rivett et al. disclose the lightly adhesive release layer has a peel adhesion between 0.02 and 0.05 lbf/in (Table 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an adhesive to the release liner having a peel adhesion which would be strong enough to stay on the membrane but weak enough to release from the membrane without damaging the fastening members of the membrane.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0000237 A1 to Krause Jr. et al. (Krause) in view of US 6,599,599 to Buckwater et al. in view of US 4,039,706 to Tajima et al.

Regarding claim 5, Krause discloses portions adjacent and abutting one another and removing these portions sequentially, but does not disclose wherein 
Tajima et al. disclose removing the release layer (14) is done by separating the first and second portions of the release layer along a perforation (30, Fig.3B) in the release layer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the release liner of Krause as a single, large liner having perforations as taught by Tajima et al. which would enable a user to remove the release liner in the desired manner or removing the liner as a single unit, while covering the entire bottom surface of the membrane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635